Citation Nr: 1035264	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, 
to include as secondary to the service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1958.

This appeal initially came before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board remanded 
the claim in 2006 and in March 2010.  

In May 2005, the Veteran testified at a videoconference hearing 
chaired by the undersigned.  A transcript of the proceeding is in 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, the Board directed that a medical opinion be 
obtained as to whether it was at least as likely as not that the 
Veteran had a disorder of either knee which was causally related 
to the Veteran's active service or to the Veteran's low back 
disability.  Based on a June 2010 examination, a provider opined 
that the Veteran's moderately advanced arthritis of the left knee 
was "not caused by or related to" a back strain incurred while 
in military service.  The examiner also opined that total knee 
replacement of the right knee was "not caused by or related to" 
back strain incurred by the Veteran during military service.  

However, the examiner did not provide an explanation or rationale 
for these conclusions.  The Veteran's representative argues that 
the only rationale underlying the conclusion is the examiner's 
notation that the Veteran did not incur a knee injury in service.  
Clarification of the rationale for the opinion is required and 
this rationale should take into consideration the Veteran's 
assertion that his current knee disability is due to his service-
connected back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify 
or provide any additional clinical or non-
clinical records relating to a right knee or left 
knee disorder, to include information about the 
onset or cause of a disorder of either knee.  The 
Veteran should be afforded an opportunity to 
submit or identify relevant evidence or records, 
especially evidence or records relating to a 
disorder of either knee during the period prior 
to 1995, since no evidence for that period other 
than the Veteran's statements is of record, as 
well as any medical evidence which relates his 
current bilateral knee disorder to his service-
connected back disability.

2.  Ask the examiner who conducted the 
June 1010 VA examination, if available, to 
provide an addendum to the report provided 
after that examination, or arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the etiology of 
moderately-advanced arthritis of the left 
knee and total knee replacement of the 
right knee.  The claims folder must be 
made available and reviewed by the 
examiner.  The report should reflect 
review of the pertinent service treatment 
records, post-service clinical and non-
clinical evidence, and the Veteran's 
statements concerning the history of his 
knee symptomatology.  

The addendum or examination report should 
address the following:

Is it at least as likely as not (a 50 
percent, or greater, likelihood) that 
moderately-advanced arthritis of the left 
knee and/or a disorder requiring total 
knee replacement of the right knee is a 
result of or secondary to the Veteran's 
service-connected lumbar disability? 

If the service-connected back disability did not 
cause the bilateral knee disability, address 
whether the service-connected back disability 
aggravates the Veteran's bilateral knee disorder 
beyond its natural progression.  If aggravation 
is found, the examiner should describe the 
impairment before such aggravation and identify 
the impairment which is due to aggravation.

Please provide a rationale for each opinion 
expressed.  The rationale should include a 
discussion of the clinical evidence, and non-
clinical evidence, including occupational history 
and the Veteran's statements concerning the 
history of his back and bilateral knee disorder.  
Additionally, the medical facts and principles 
underlying the opinion should be reported and 
discussed.

3.  Review the claims file.  Arrange for 
any further development suggested by the 
results of the development ordered above.  

4.  Readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative, and they should have the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

